Title: From Alexander Hamilton to Oliver Wolcott, Junior, 27 May 1796
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


New York May 27. 1796
Dr. Sir
The Patterson manufactory being defunct, the persons heretofore employed are thrown out of business and among them Mr. Marshall who erected & directed the Cotton Mill. As this man has proved that he understands himself & is a discreet well-moralled man I am loth that he should be under the necessity of leaving the Country. He is a man of some education. Besides a considerable knowlege of mechanics & some of surveying he writes a good hand and good English. I have thought that perhaps temporarily some employment as a copying Clerk in some one of the Offices might be found for him. Can this be? Let me hear from you in answer as soon as may be. He is a decent man in his demeanour.
Yrs. truly
A Hamilton
May 27. 1796
Oliver Wolcott Jur. Esq

Mr. Dickson, an American Citizen, by birth, who has been concerned in establishing & means to conduct in person the Cotton Manufactory at New Haven is desirous of contracting to supply the army with Cotton shirts of his own fabric. As I cannot help still hoping this manufacture may succeed in a scene so favourable to it as New Haven—as it will have a fair chance under Mr. Dickson who is attentive industrious & has now had a good deal of experience, I think there would be a public policy in facilitating to him the supply he desires for a good proportion of the shirts which the army will require at a price which will allow a reasonable profit. This business may be detached from the general contract & be the subject of a particular agreement. Mr. Dickson assures greater strength & duration than India Cotton or than linnen. This idea may assist an experiment. General Knox made one of Cotton shirts & I understood him thought well of it.

